IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALEXANDER SANTIAGO,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4820

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and SOUTH
EAST EMPLOYEE LEASING
SERVICE,

      Appellee.

_____________________________/

Opinion filed August 5, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.


Alexander Santiago, pro se, Appellant.

Norman A. Blessing, General Counsel and Louis A. Gutierrez, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, SWANSON, JJ., CONCUR.